Title: From James Madison to Thomas Jefferson, 10 March 1803
From: Madison, James
To: Jefferson, Thomas


Dear SirWashington Mar. 10. 1803
The answers from the Govr. & Intendant at N. Orleans to the Spanish Ministers letter were recd. by him yesterday. The Intendant himself states that he had taken his measures, merely on his own judgmnt., without orders from his Govt. and in opposition to the judgment of the Govr: but it appears that his determination had not been changed by the first interposition of Yrujo. As his second letter written after it was known that the Intendant had proceeded without orders, must have spoken with more energy, it is possible that it may have more effect. Considering however the case in all its aspects, I have thought it proper to call on Yrujo for the peremptory injunctions which he seemed willing to undertake, and am just sending him a note for that purpose, which is approved by my several colleagues. He says he will do every thing that depends on decision; and will even, in a private letter to the Govr. urge him, if the Intendant should be refractory, to ship him off to Spain, which is the Ultima ratio it seems of Spanish Governors agst. Intendants. The despatches of the Marquis will be forwarded under my cover to Claybourne, and will go by an Express who it is hoped will overtake the Mail now on the way.
It appears by a letter of Novr. 24 from Obrien, thro’ Cathalan, that the Dey of Algiers refused the cash payment which had arrived, and insists on the Stores with much irritation at the offer subs[t]ituted. Will you be pleased to say to Mr. Smith whether he is to forward them as soon as possible, as seems now to be indispensable. With respectful attachment I remain Yrs.
James Madison
 

   
   RC (DLC: Jefferson Papers). Docketed by Jefferson as received 16 Mar.



   
   In his 15 Jan. 1803 reply to Yrujo, Morales stated that he had acted on his own responsibility in closing the deposit at New Orleans. He added that although the port remained closed, the navigation of the river was not impeded. Morales also enclosed copies of his 18 Oct. 1802 order and of his correspondence with Salcedo. Salcedo’s reply to Yrujo stated that he had opposed Morales’s decision (León Tello, Documentos relativos a la independencia de Norteamérica, 4:46; see also Yrujo to JM, 10 Mar. 1803).



   
   JM probably referred to O’Brien’s 24 Nov. 1802 letter to Cathalan, a copy of which Cathalan enclosed in his 10 Dec. 1802 dispatch.


